PER CURIAM.
In this case petitioner, who was charged with a misdemeanor — violation of ORS 9.1601 — initiated a writ-of-review proceeding, alleging numerous irregularities in the procedure. The trial judge ruled against him on all points, issuing a detailed written opinion in the course of so doing. There is no merit in any of petitioner’s contentions and a detailed opinion by this court would serve no useful purpose. Such being the case, we would not have issued such opinion had petitioner been represented by counsel, and we see no reason to do so just because he has elected not to be so represented.
Affirmed.

 "Except for the right reserved to litigants by ORS 9.320 to prosecute or defend a cause in person, no person shall practice law or represent himself as qualified to practice law unless he is an active member of the Oregon State Bar.” ORS 9.160.